DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The independent claims 1, 8, and 15, disclose “calibrating with a color tool kit (CTK) the color of the colorant…and a color of the colored media” which is not enabling.  The claim and SPEC fail to disclose how one is to “calibrate” with a CTK.  The SPEC admits that the CTK is known, and owned by Xerox, but provides no steps of how the product is used.  The SPEC states “calibration patches may be printed and read in to determine the color output on a media” which is disclosed by Bala, and then “[a] tool such as Xerox's CTK (color tool kit) can be used to calculate the color calibration.” (0066), which does not enable one of ordinary skill to “calibrate” without definitive steps.  Furthermore, the use of the Xerox CTK along with the calibration patch is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (US 8,085,434) in view of Lieberman et al. (US 2009/0303556).
In respect to claims 1-5, and 7, Bala et al. disclose a method of reducing the appearance of a security feature viewed under UV illumination (via color matching in the UV reflectance spectrum) comprising: selecting a first colorant, the first colorant having a first UV spectral property when applied to optically brightened paper (color mixture B) and selecting a selecting a colored media having a second UV spectral property when applied to optically brightened paper (color mixture A) (Fig. 1); the invention comprising calibrating the color of the colorant to match the colored media in a metameric pair selector to “produce an adjusted colorant that facilitates a reduction in visibility of the security feature” i.e. provides a perceptible color match between the colorant and co in visible light (“office illumination”) (Abstract, Fig. 2); the adjusted colorant is used in region BP to provide a security “digital watermark”.   Bala et al. disclose that the colorant and colored media comprise an ink/toner (e.g. ink-jet printing) (Col. 5, 1-16), and further calibrating the colored media colorant with a “visual matching target” (Col. 4, 14-17) which may be construed as a “calibration patch” (Fig. 4A-4B).  The metameric pair selector uses a UV prediction model to select similar colors, and this model is derived via a calibration patch system, thus the calibration step involves a calibration patch (Col. 2, 66 – Col. 3, 20 & Col. 4, 14-17; Figs. 4A-4B). It is noted that the “UV spectral property” is a functional limitation, and the ink derives this property from an underlying substrate with optical brighteners, which provide a UV property that the ink selectively transmits/absorbs, such that when printed on the medium a UV spectral property results in reflected light.  This appears to be the same as the present invention, as a white medium and paper are disclosed, which in almost all cases involve optical brighteners (to provide a blue UV light reflectance to offset the intrinsic yellowish tinge of natural paper fibers).  This is further reinforced by no explicit reference in the Specification to any UV pigments provided to the inks themselves 2) and the inherent UV reflectance effect traditional white paper has due to ubiquitous optical brighteners, wherein consideration of the ink and underlying substrate are essential to “match” colors.
In respect to the amended subject matter, Bala et al. does not disclose “calibrating with a color tool kit (CTK)”, however the calibrating step is not enabled by the Specification.  Regardless, Lieberman et al. teach use of a CTK and it would have been obvious to provide the invention in Bala et al. with a CTK in view of Lieberman, to use “commercially available quality 4-color color management tools, such as Xerox's CTK (Color Tool Kit)…to address these new color management tasks.”.  Also as seen by the calibration, the when the mixture with the UV is not seen by the observer, its properties are used, thus it is “substantially invisible” (Fig. 4A-4B)
In respect to claim 2, Bala et al. disclose that the colorant and colored media comprise an ink/toner (e.g. ink-jet printing) (Col. 5, 1-16), and further calibrating the colored media colorant with a “visual matching target” (Col. 4, 14-17) which may be construed as a “calibration patch” (Fig. 4A-4B).
In respect to claim 6, Bala et al. disclose verifying a plurality of security features with a plurality of adjusted colorants that are metameric to test luminance values under UV illumination, these readings via a digital camera are then used in the selection of the adjusted colorant used in the final product above.
In respect to claims 8-20, Bala et al. disclose the claimed invention for the reasons stated above, additionally disclosing a processor and memory for storing instructions to perform the color matching (Fig. 3).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amended claims are not enabled, however, Lieberman et al. teach using CTK to calibrate colors.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637